PECHMAN LAW GRouP PLLC
ATTORNEYS AT LAW
488 MADISON AVENUE |

NEW YORK, NEW YORK 10022
(212) 583-9500

WWW.PECHMANLAW.COM Nov 2 12019 °

November 20, 2019

VIA ECF , Way \4

District Judge Alison J. Nathan i

United States District Court

Southern District of New York i f i ON NATHAN

40 Foley Square SN orares

New York, New York 10007 > STATES DISTRICT JUDGE

 
   

Re: Kaszak v. Trattoria Tre Colori Inc., et al.
19 Civ. 04723 (AJN)\(ILC)

Dear Judge Nathan:
jo We represent Plaintiff in the above-referenced case and write jointly with
Defendants’ counsel to request a 30-day stay of all discovery in this wage and hour

    

   

ghd matter pending the conclusion of the parties’ upcoming settlement conference wit
agistrate Judge James L. Cott, which has been confirmed to take place on December 9,
2019 (ECF No. 27). This is the parties’ first request for a stay of discovery.

The parties respectfully request the stay in order to conserve their resources and
focus on engaging in good faith settlement negotiations prior to and during the
Je aforementioned settlement conference. Should the Court grant the parties’ request, the
parties propose either advising Your Honor of any agreed-upon settlement in princi ple
yemeRe| cxaltcmatively, a proposed Revised Scheduling Order to the Court, no later

 
    

  

We thank the Court for its time and consideration.

Respectfully submitted,

s/ Gregory S. Slotnick
Gregory S. Slotnick

cc: All Counsel of Record (via ECF)

Earerrenceensin:aromeurrenertet vet aA

:
(
i)

 
